Citation Nr: 1314127	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-36 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A December 1999 rating decision denied service connection for schizophrenia, claimed as nervous condition.  Within one year of this determination, the Veteran did not express disagreement with this rating decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the December 1999 rating action became final.  

In a July 2004 rating decision, the RO declined to reopen the claim for service connection for schizophrenia.  Prior to the expiration of the applicable appellate period, VA received new and material evidence relevant to this issue.  As such, the July 2004 determination did not become final and remains pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie, Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the July 2004 rating action is the proper determination certified for appellate review.

In his November 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  A hearing was scheduled for March 2012 but the Veteran failed to report.  As such, his hearing request is deemed withdrawn.

In a September 2012 decision the Board determined that sufficient new and material evidence had been submitted to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, and remanded this case for further development.  The September 2012 Board decision also denied service connection for PTSD.

The Board observes that the RO adjudicated the issue as entitlement to service connection for schizophrenia.  However, the Veteran is assumed to be seeking service connection for psychiatric symptomatology regardless of the diagnosis.  Thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disability, other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has identified the issue as stated on the title page.

In addition to reviewing the Veteran's paper claims folder, the Board has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The issue of entitlement to individual unemployability due to service-connected disability has been raised by the record.  See statements received March 1998 and July 1998.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar disorder had their onset in service.


CONCLUSION OF LAW

Major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for acquired psychiatric disability, diagnosed as major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar I disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
      
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, supra.
      
In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted because his current acquired psychiatric disorders, diagnosed as major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar I disorder are related to his military service.

The evidence of record, which includes service treatment records (STRs), VA medical records, private treatment records, VA examination reports, and lay evidence, establishes that the Veteran has a current psychiatric disability.  Specifically, during the appeal period his diagnosed disabilities have included major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar I disorder.

STRs show that in September 1969 the Veteran reported a medical history of excessive worrying and frequent nightmares.  However, his medical entrance examination, conducted on the same date, had normal psychiatric findings.  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No psychiatric disability was noted at entrance into service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his mental health.

Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, supra (supporting medical evidence is needed to establish the presence of a preexisting condition).  Therefore, the Veteran's lay report of nightmares and worrying are insufficient to rebut the presumption.  The Board finds that the Veteran was sound on entry.

The STRs also show normal psychiatric findings at the Veteran's separation medical examination in May 1971.  However, shortly after separation the Veteran applied for VA hospitalization and treatment purposes, describing himself as "nervous."  A VA examination was conducted in August 1971 and the VA examiner noted that the Veteran felt "quite nervous...and would like to see a psychiatrist."  The examiner noted that the Veteran was cooperative but stuttered and did not follow a good stream of thought.  He diagnosed anxiety neurosis and prescribed a visit with a social worker and a psychiatry consult.  An October 1994 VA treatment record states that the Veteran was prescribed Librium in 1971.

A private treatment record dated July 1980 shows that the Veteran was diagnosed with anxiety.  VA treatment records show that in March 1981, the Veteran reported a medical history of mild anxiety.  In 1991 he was seen at VA Psychiatry Service complaining of symptoms of depression, decreased appetite, and insomnia.  He was prescribed Pamelor and did not return again until October 1994, at which time he was diagnosed with Axis II personality disorder, NOS, with schizoid features.

Private treatment records obtained through the Social Security Administration show that the Veteran was hospitalized twice for psychiatric care in 1996.  The first hospitalization was from May 1996 through June 1996 and treatment notes show that the trigger was work-related pressure and stress.  His final diagnosis on discharge in June 2006 was non-specific psychosis.  The second hospitalization was from November 1996 to December 1996 and did not have an identified trigger.  The Veteran's Axis I diagnosis on discharge was severe major depression with psychotic features.

VA treatment records show he was hospitalized again for almost three weeks in February 2001.  His discharge diagnosis was bipolar disorder, NOS.  There was no identified trigger for the episode leading to hospitalization.  In September 2002, a VA physician diagnosed the Veteran with schizoaffective disorder.  This diagnosis appeared consistently in VA treatment records through October 2004.  In February 2008 and June 2008 a VA psychiatrist diagnosed him as Axis I bipolar manic. 

VA treatment records show the Veteran was hospitalized again from October 2008 to November 2008.  After three weeks of disorganized behavior, his family brought him to the VA psychiatric intervention center.  His Axis I discharge diagnosis in November 2008 was psychotic disorder NOS and bipolar I disorder (most recent episode manic).  This continues to be his consistent diagnosis in all VA psychiatric treatment records dated to the present.

The Veteran underwent VA psychiatric examinations in November 2011 and November 2012.  However, the 2011 medical opinion addressed only PTSD and therefore is not probative on the issue before the Board.  

The 2012 examiner assigned one Axis I diagnosis: major depressive disorder, recurrent, with psychotic features.  He opined that the claimed condition was less likely than not incurred in or caused by in-service events, injury, or illness.  His rationale was that there was no "temporal association" between the Veteran's bipolar disorder and military stressors, no psychiatric treatment before 1996, and no evidence of social or occupational impairment from 1971 to 1996.  The Board finds that this opinion is not probative as to the question of nexus as it addresses only bipolar disorder and is silent as to the Axis I diagnosis of major depressive disorder, recurrent, with psychotic features.  The examiner did not actually diagnose bipolar disorder, but only noted it in Axis III as a February 2008 medical diagnosis that is potentially relevant to the understanding or diagnosis of the Axis I disorder.  As this opinion does not actually address the Veteran's Axis I diagnosis, it is not probative on the question of whether that diagnosis is related to service.

While there are no probative medical opinions on the question of nexus, the claims file contains medical evidence relevant to this issue.  Multi-axial assessments for neuropsychiatric disorders have been construed by the Court to provide competent medical evidence of an etiological link between the diagnosed condition and active service.  In Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) the Court stated:

The DSM-III-R further directs physicians, in providing an Axis IV assessment, to examine certain delineated substantive areas in order "[t]o ascertain etiologically significant psychosocial stressors" and list such factors in the order of their severity.  Thus, by listing the veteran's military experience as part of the Axis IV assessment, the examining physician made a determination that the veteran's period of service was an "etiologically significant psychosocial stressor" contributing to the current acquired psychiatric condition diagnosed under Axis I. (citations omitted) (emphasis in original)

Id. at 382.  In July 2011 the Veteran's treating VA psychiatrist listed "war" as the first Axis IV psychosocial and environmental factor for the Axis I diagnosis of psychotic disorder NOS and bipolar disorder.  The same psychiatrist again listed war as the first Axis IV factor in September 2011, November 2011, and March 2012.  In August 2012 and October 2012 a second VA psychiatrist also listed "war" as the first Axis IV factor for the same diagnoses.  Significantly, the 2012 VA examiner listed only one Axis IV factor for his Axis I diagnosis of major depressive disorder, recurrent, with psychotic features.  That Axis IV factor was "military stressors."

By listing the Veteran's military experience as part of his Axis IV assessment, the two VA psychiatrists and VA 2012 examiner made a determination that the Veteran's military service was an etiologically significant psychosocial stressor contributing to his current acquired psychiatric conditions.  Hernandez-Toyens.  Moreover, in every case the military experience was listed as the most severe or sole stressor.  The Board finds this to be probative evidence that the Veteran's current acquired psychiatric disability is related to his active military service.

Moreover, such a finding is consistent with the Veteran's lay statements.  In a lay statement dated February 2004 the Veteran stated that his nervous condition was directly caused by his service in Vietnam.  He stated that he returned to Puerto Rico after being at the battle front and his nerves were a wreck.  He also pointed out that his VA treatment records show that he immediately sought medical treatment at the VAMC in August 1971, well within a year of his military discharge.  In a lay statement dated March 2004, the Veteran stated that he had experienced nervous problems, depression, memory loss, and bad thoughts since he left Vietnam.  In several other lay statements he reiterated that he had experienced psychiatric symptoms since Vietnam and that they had continued to worsen over the years.

Lay persons are competent to testify with respect to facts and symptoms that are capable of lay observation.  Layno.  The Veteran is therefore competent to testify to experiencing psychiatric symptoms and during and after service.  The medical treatment records support his assertions and they are internally consistent.  As such, the Board considers the lay testimony of the Veteran to be credible.  Caluza.  

VA and private treatment records confirm that the Veteran sought medical treatment for psychiatric complaints at the VA in August 1971, just three months after his discharge.  Taken together with the probative medical evidence and the competent and credible testimony of the Veteran, the Board finds that the evidence supports service connection for major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar disorder.


ORDER

Service connection for major depressive disorder, recurrent, with psychotic features; psychotic disorder, NOS; and bipolar I disorder are granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


